Citation Nr: 1503108	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-19 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for instability of the left knee. 

2.  Entitlement to an increased evaluation for left knee anterior cruciate ligament reconstruction with arthritis, currently rated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1984 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for instability of the left knee with an assigned 10 percent disability evaluation; and continued a 10 percent disability evaluation for left knee anterior cruciate ligament reconstruction with arthritis.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in June 2011.  He contends that his disabilities have since increased in severity.  See Form 9, dated July 2012.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran also stated on a Form 9, dated in September 2013, that he was seeking an orthopedic specialist to evaluate his knee  VA has a duty to obtain the reported treatment records.  Massey v. Brown, 7 Vet. App. 204 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain all records of private treatment for his left knee disabilities, to include any evaluation from an orthopedic specialist.  

If the Veteran fails to provide necessary releases, tell him he can obtain and submit the records himself.
	
If any requested records are unavailable, advise the Veteran of that fact, tell him of the efforts made to obtain the records, and of what additional actions will be undertaken.

2.  Afford the Veteran a VA examination to determine the current severity of his left knee disabilities.  The claims file must be provided for review by the examiner as part of the examination.  

The examiner should provide reasons for all opinions. 

3.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case.  The case should thereafter be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

